DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14 -16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hosaka et al., US 2018/0350994 (corresponding to US 11,329,166).
In re Claim 14, Hosaka discloses a method for manufacturing a thin film transistor, the method comprising the steps of: forming a semiconductor 108, a gate insulating film 104 and a gate electrode 114, which are sequentially deposited on a substrate 102; forming a first insulating film 116 (Fig. 10B) on the substrate 102  to cover at least a side of the semiconductor 108; and forming first 120s and second120d  conductor portions on the first insulating film 116 (Fig.11C) to face each other at both sides of the semiconductor 108, wherein the step of forming the first 102s and second 120d conductor portions includes forming the first conductor portion 120s at one (left) side of the semiconductor 108  by using the first insulating film 116 formed at the one side of the semiconductor 108 as a boundary and forming the second conductor portion 120d at another (right) side of the semiconductor 108 by using the first insulating film 116 formed at the another (right) side of the semiconductor 108 as a boundary (Figs. 6-13; [0119 -00257]; [0264 -0350]).
In re Claim 15, Hosaka discloses the method of claim 14, wherein the step of forming the first insulating film 116 includes forming the first insulating film 116 to directly contact the one (left) side of the semiconductor 108 and directly contact the another (right) side of the semiconductor 108 (Fig. 10B).
In re Claim 16, Hosaka discloses the method of claim 14, wherein the step of forming the first 120s and second 120d conductor portions includes forming one (left) side of the first conductor portion 120s to directly contact the first insulating film 116 formed at the one (left) side of the semiconductor 108 and forming one side of the second conductor portion 120d  to directly contact the first insulating film 116 formed at the another (right) side of the semiconductor 108 (Fig. 10B).
In re Claim 20, Hosaka discloses the method of claim 14, wherein the step of forming the first insulating film 116 includes forming the first insulating film 116 to cover a side of the gate insulating film 110 , an exposed upper surface of the gate insulating film 110, and a side and an upper surface of the gate electrode 114 (Fig. 10B).
In re Claim 21, Hosaka discloses the method of claim 14, further comprising the steps of: forming a second insulating film 118 on the substrate 102  to cover the first insulating film 116, the first conductor portion 120s and the second 120d conductor portion (Fig. 10C); forming a first contact hole 141s connected with the first conductor portion 150s and a second contact hole 141d connected with the second conductor portion 120d in the second insulating film 118 (Fig. 11A); and forming a first electrode (an upper portion of 120s) connected with the first conductor portion 120s through the first contact hole 141a and a second electrode (an upper portion of 120d) connected with the second conductor portion 120d through the second contact hole 141d, on the second insulating film 118 (Figs. 11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hosaka et al., US 2018/0350994 (corresponding to US 11,329,166), in view of Tomida, US 2020/243676 (corresponding to US 11,296,215).
In re Claim 1, Hosaka discloses a thin film transistor 100 comprising: a semiconductor 108 formed on a substrate 102; a gate insulating film 110 formed on the semiconductor 108; a gate electrode 114 formed on the gate insulating film 110; a first insulating film 116 formed on the substrate 102; a first conductor portion120s formed on the first insulating film 116 and formed at one side of the semiconductor 108; and a second conductor portion 120d formed on the first insulating film 116 and formed at another side of the semiconductor 108 (Figs. 1-7, [0119 -00257]).
Hosaka does not specify that a first portion of the first insulating film is formed between the semiconductor 108 and the first conductor portion 120s, and a second portion of the first insulating film is formed between the semiconductor 108 and the second conductor portion 120d.
Tomida teaches a  transistor (Fig. 9C) comprising: a semiconductor (210S, an upper portion of 200 underneath (231, 241), 210D) formed on a substrate 200; a gate insulating film 231 formed on the semiconductor (210S, the upper portion of 200 underneath (231, 241), 210D); a gate electrode 230 formed on the gate insulating film 231; a first insulating film (251, 253) formed on the substrate 200; a first conductor portion (left 260) formed on the first insulating film (251, 253) and formed at one side of the semiconductor (210S, the upper portion of 200 underneath (231, 241), 210D); and a second conductor portion (right 260) formed on the first insulating film (251, 253) and formed at another side of the semiconductor (210S, the upper portion of 200 underneath (231, 241), 210D), wherein a first portion (left (251, 253)) of the first insulating film (251, 253) is formed between the semiconductor (210S, the upper portion of 200 underneath (231, 241), 210D and the first conductor portion (left 260), and a second portion (right (251, 253)) of the first insulating film (251, 253) is formed between the semiconductor (210S, the upper portion of 200 underneath (231, 241), 210D) and the second conductor portion (right 26) (Figs. 5-9, [0102 -0233]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Hosaka and Tomida, and to use the specified portions of the first insulating film between the semiconductor and the conductor portions to reduce a contact resistance between a metal and a semiconductor as taught by Tomida ([0003]). In other words, it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute a coupling structure of Hosaka (corresponding to region marked as 141s and 411d in Fig. 6A of Hosaka) with Tomida’s coupling structures 100 (Tomida: Fig. 9C) to reduce a contact resistance between a metal and a semiconductor as taught by Tomida ([0003]).
In re Claim 2, Hosaka taken with Tomida discloses the thin film transistor of claim 1, wherein the first portion (left (251, 253)) (Tomida: Fig. 9C) of the first insulating film (251, 253) is directly in contact with the one side 210S of the semiconductor (210S, the upper portion of 200 underneath (231, 241), 210D) and one (bottom) side of the first conductor portion (left 260), and the second portion (right (251, 253)) of the first insulating film (251, 253) is directly in contact with the another side 210D of the semiconductor (210S, the upper portion of 200 underneath (231, 241), 210D) and one (bottom) side of the second conductor portion (right 260).
In re Claim 11, Hosaka taken with Tomida discloses the thin film transistor of claim 1, further comprising: a second insulating film 118 (Hosaka: Fig. 6A) formed on the substrate 102 to cover the first insulating film 1116, the first conductor portion (a lower portion of 120s) and the second conductor portion (a lower portion of 120d); a first electrode (an upper portion od 120s) formed on the second insulating film 118 and is in contact with the first conductor portion (a lower portion of 120s) through a first contact hole141s formed in the second insulating film 118; and a second electrode (an upper portion of 120d) formed on the second insulating film 118 and is in contact with the second conductor portion (the lower portion of 120d) through a second contact hole 141d formed in the second insulating film 118.
In re Claim 12, Hosaka taken with Tomida discloses the thin film transistor of claim 1, wherein the first 120s and second 120d (Hosaka: Fig. 6A) conductor portions are formed of an oxide semiconductor material [0213]).  As far as that a material of 120a and 120d having resistance lower than that of the semiconductor is concerned, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the material having resistance lower than that of the semiconductor, since it was known in the semiconductor art that electrodes 540 and 559 should have resistance lower that the semiconductor to avoid undesired losses. (MPEP2144.I.).
In re Claim 13, Hosaka taken with Tomida discloses the thin film transistor of claim 1, wherein the first insulating film  (251, 253) (Tomida’s Fig. 9C) is formed at a thickness of 0.1 nm (=10 Å) or more but not exceed 3.0 nm ([0161]) that overlaps the claimed range of 30Å or less. (MPEP2131.03.II). 
It is known in the art that the film thickness is a result effective variable – because its mass depends on it.  Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified thicknesses, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (MPEP2144.05.I).

Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tsubuku et al., US 2014/0252345 (corresponding to US 9,829,533), in view of Tomida, US 2020/243676 (corresponding to US 11,296,215).
In re Claim 1, Tsubuku discloses a thin film transistor comprising: a semiconductor  530 formed on a substrate 510 (Fig. 20C); a gate insulating film 560 formed on the semiconductor 530; a gate electrode 570 formed on the gate insulating film 560; a first insulating film 520 formed on the substrate 510; a first conductor portion 540 formed on the first insulating film 520 and formed at one (left) side of the semiconductor 530; and a second conductor portion 550 formed on the first insulating film 520 and formed at another (right) side of the semiconductor 530 )Figs.9-20; [0183-0269])
Tsubuku does not disclose that a first portion of the first insulating film is formed between the semiconductor 530 and the first conductor portion 540, and a second portion of the first insulating film is formed between the semiconductor 530 and the second conductor portion 550.
Tomida teaches a transistor (Fig. 9C) comprising: a semiconductor (210S, an upper portion of 200 underneath (231, 241), 210D) formed on a substrate 200; a gate insulating film 231 formed on the semiconductor (210S, the upper portion of 200 underneath (231, 241), 210D); a gate electrode 230 formed on the gate insulating film 231; a first insulating film (251, 253) formed on the substrate 200; a first conductor portion (left 260) formed on the first insulating film (251, 253) and formed at one side of the semiconductor (210S, the upper portion of 200 underneath (231, 241), 210D); and a second conductor portion (right 260) formed on the first insulating film (251, 253) and formed at another side of the semiconductor (210S, the upper portion of 200 underneath (231, 241), 210D), wherein a first portion (left (251, 253)) of the first insulating film (251, 253) is formed between the semiconductor (210S, the upper portion of 200 underneath (231, 241), 210D and the first conductor portion (left 260), and a second portion (right (251, 253)) of the first insulating film (251, 253) is formed between the semiconductor (210S, the upper portion of 200 underneath (231, 241), 210D) and the second conductor portion (right 26) (Figs. 5-9, [0102 -0137]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Tsubuku and Tomida, and to use the specified portions of the first insulating film between the semiconductor and the conductor portions to reduce a contact resistance between a metal and a semiconductor as taught by Tomida ([0003]). In other words, it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute a coupling structure of Tsubuku (corresponding to interface between 530 and (540, 550) in Fig. 20C of Tsubuku) with Tomida’s coupling structures 100 (Tomida: Fig. 9C) to reduce a contact resistance between a metal and a semiconductor as taught by Tomida ([0003]).
In re Claim 3, Tsubuku taken with Tomida discloses the thin film transistor of claim 1, wherein the semiconductor 530 (Tsubuku: Fig. 20C) includes: a first semiconductor layer 531; and a second semiconductor layer 532 formed on the first semiconductor layer 531, wherein the first portion of the first insulating film (comprising the interface between 530 and 540) being substituted with Tomida’s (left (531, 532)) is formed between each of the first 531 and second 532 semiconductor layers and the first conductor portion 540, and the second portion of the first insulating film (comprising the interface between 530 and 550) being substituted with Tomida’s (right (531, 532)) is formed between each of the first 531 and second 532 semiconductor layers and the second conductor portion 550.
In re Claim 4, Tsubuku taken with Tomida discloses the thin film transistor of claim 3, wherein the first portion of the first insulating film (comprising the interface between 530 and 540) being substituted with Tomida’s (left (531, 532)) is directly in contact with one (left) side of each of the first 531 and second 532 (Tsubuku: Fig. 20C) semiconductor layers and one (right) side of the first conductor portion 540, and the second portion of the first insulating film (comprising the interface between 530 and 550) being substituted with Tomida’s (right (531, 532)) is directly in contact with another (right) side of each of the first 531 and second 531 semiconductor layers and one side of the second conductor portion 550.

In re Claim 5, Tsubuku taken with Tomida discloses all limitations of claim 5 except for that the first semiconductor layer 531 is formed of a material having a carrier concentration lower than that of the second semiconductor layer 532 and formed to be thicker than the second semiconductor layer 532.
MPEP2143.E. sets forth a specific rationale for a finding of obviousness, according to which Office personnel must first resolve the Graham factual inquiries. Then, Office personnel must articulate the following
 (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem;
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem;
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In the instant case, the examiner makes the following findings:
(1) There had been a recognized problem of stable threshold voltage of the transistor i (See, for example, Tsubuku’s [0011]);
(2) There had been a finite number (only three) of identified, predictable potential solutions to the recognized problem, namely:
I. The first semiconductor layer 531 is formed of a material having a carrier concentration lower than that of the second semiconductor layer 532;
II. The first semiconductor layer 531 is formed of a material having a carrier concentration greater than that of the second semiconductor layer 532;
III. The first semiconductor layer 531 is formed of a material having a carrier concentration equal to that of the second semiconductor layer 532;
(3) Due to a high level of education and skill of personal capable to operate a very sophisticated and expensive equipment in semiconductor technology, one of ordinary skill in the semiconductor art could have pursued the known potential solutions with a reasonable expectation of success, because the devices of Tsubuku and Tomida successfully functions;
(4) In view of the facts of the case under consideration, there appear to be no additional findings needed, based on the Graham factual inquiries.
As far as the ratio of the  thicknesses is concerned, it is known in the art that thickness is a result effective variable – because mass depends on it. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the first semiconductor layer 531 be thicker than the second semiconductor layer 532, since such a modification would have involved a mere change in the size of a component.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP2144.04.IV.A).
In re Claim 6, Tsubuku taken with Tomida discloses the thin film transistor of claim 1, wherein the semiconductor 530 (Tsubuku: Fig. 20C) includes: a first semiconductor layer 531; a second semiconductor layer 532 formed on the first semiconductor layer 531; and a third semiconductor layer 533 formed on the second semiconductor layer 532, wherein the first portion of the first insulating film (comprising the interface between 530 and 540) being substituted with Tomida’s (left (531, 532)) is formed between each of the first 531 to third 532 semiconductor layers and the first conductor portion 540, and the second portion of the first insulating film (comprising the interface between 530 and 550) being substituted with Tomida’s (right (531, 532)) is formed between each of the first 531 to third 533 semiconductor layers and the second conductor portion 550.
In re Claim 7, Tsubuku taken with Tomida discloses the thin film transistor of claim 6, wherein the first portion of the first insulating film (comprising the interface between 530 and 540) being substituted with Tomida’s (left (531, 532)) is directly in contact with one side of each of the first 531 to third 533 semiconductor layers (Tsubuku: Fig. 20C) and one (left) side of the first conductor portion 540, and the second portion of the first insulating film (comprising the interface between 530 and 550) being substituted with Tomida’s (right (531, 532)) is directly in contact with another side of each of the first 531 to third 533 semiconductor layers and one side of the second conductor portion 550.
In re Claim 8, Tsubuku taken with Tomida discloses all limitations of claim 8 except for that the first semiconductor layer 531 is formed to be thicker than the second semiconductor layer 532, and the second semiconductor layer 532 is formed to be thicker than the third semiconductor layer 531 (Tsubuku: Fig. 20C).
The difference between the Applicant’s claim 8 and Tsubuku – Tomida’s references is in the specified ratio of the thicknesses of the semiconductor layers. 
It is known in the art that the layer thickness is a result effective variable – because its mass depends on it. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified ratio of the thicknesses, since such a modification would have involved a mere change in the size of a component.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP2144.04.IV.A).

Claims 17-18 and 22-23  are rejected under 35 U.S.C. 103 as being unpatentable over Hosaka as applied to claim 14 above.
In re Claim 17, Hosaka discloses all limitations of claim 17, including that the step of forming the semiconductor 108 includes sequentially depositing a first material layer 108_1 for forming a first semiconductor layer 108_1 and a second material layer for forming a second semiconductor layer 108_2 on the substrate 102 (Fig. 6), except for that the first material layer 108_1 is formed of a material having a carrier concentration lower than that of the second material layer 108_2 and deposited to be thicker than the second material layer 108_2.
MPEP2143.E. sets forth a specific rationale for a finding of obviousness, according to which Office personnel must first resolve the Graham factual inquiries. Then, Office personnel must articulate the following
 (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem;
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem;
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In the instant case, the examiner makes the following findings:
(1) There had been a recognized problem of to suppress a change in electrical characteristics of a transistor (See, for example, Hosaka’s [0012]);
(2) There had been a finite number (only three) of identified, predictable potential solutions to the recognized problem, namely:
I. The first semiconductor layer 108_1 is formed of a material having a carrier concentration lower than that of the second semiconductor layer 108_2;
II. The first semiconductor layer 108_1 is formed of a material having a carrier concentration greater than that of the second semiconductor layer 108_2;
III. The first semiconductor layer 108_1 is formed of a material having a carrier concentration equal to that of the second semiconductor layer 108_2;
(3) Due to a high level of education and skill of personal capable to operate a very sophisticated and expensive equipment in semiconductor technology, one of ordinary skill in the semiconductor art could have pursued the known potential solutions with a reasonable expectation of success, because the Method of Hosaka successfully functions;
(4) In view of the facts of the case under consideration, there appear to be no additional findings needed, based on the Graham factual inquiries.
As far as the ratio of the  thicknesses is concerned, it is known in the art that the thickness is a result effective variable – because its mass depends on it. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the first semiconductor layer 531 be thicker than the second semiconductor layer 532, since such a modification would have involved a mere change in the size of a component.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP2144.04.IV.A).
In re Claim 18, Hosaka discloses all limitations of claim 18, including the step of forming the semiconductor 108 (Fig. 6) includes sequentially depositing a first material layer 108_1 for forming a first semiconductor layer 108_1, a second material layer 108_2 for forming a second semiconductor layer 108_2 and a third material layer 108_3 for forming a third semiconductor layer  108_3 on the substrate 108, except that the first material layer 108_1 is deposited to be thicker than the second material layer 108_2, and the second material layer 108_2 is deposited to be thicker than the third material layer 108_3.
The difference between the Applicant’s claim 18 and Hosaka’s reference is in the specified ratio of the thicknesses. 
It is known in the art that the layer thickness is a result effective variable – because its mass depends on it. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified ratio of the thicknesses, since such a modification would have involved a mere change in the size of a component.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP2144.04.IV.A).
In re Claim 22, Hosaka discloses the method of claim 14, wherein the first 120s and second 120d (Hosaka: Fig. 6A) conductor portions are formed of an oxide semiconductor material [0213]).  As far as that a material of 120a and 120d having resistance lower than that of the semiconductor is concerned, it would have been obvious to one of ordinary skill in the semiconductor art at the time the invention was made to use in the conductor portions the material having resistance lower than that of the semiconductor, since it was known in the semiconductor art that electrodes 540 and 559 should have resistance lower that the semiconductor to avoid undesired losses. (MPEP2144.I.).
In re Claim 23, Hosaka discloses all limitations of claim 23 except for that the first insulating film 116 is formed at a thickness of 30Å or less.
It is known in the art that the film thickness is a result effective variable – because its mass depends on it.  Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the specified thicknesses, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (MPEP2144.05.I).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., US 2021/0224520, in view of Hosaka and Tomida.
In re Claim24, Huang discloses  display apparatus comprising a display panel (Figs. 2 and 3) including at least one thin film transistor TFT (Fig. 3) for driving each of a plurality of pixels (R, G, B) ([0003]) connected to gate and data lines (Fig. 2), wherein the at least one thin film transistor TFT  (Figs. 2-3, [0024]). Huang does not specify that the at least one thin film transistor TFT is the thin film transistor of claim 1. The phrase “the at least one thin film transistor TFT is the thin film transistor of claim 1” merely represents an intended use or a manner in which a claimed apparatus is intended to be employed and does not differentiate the claimed apparatus from a prior art apparatus of Hosaka modified by Tomida. See MPEP 2114. II. MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Allowable Subject Matter
Claims 9, 10, and 19 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reason for indicating allowable subject matter
In re Claim 9: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 9 as: “the first insulating film is further formed between an upper surface of the first conductor portion and a lower surface of the gate insulating film and between an upper surface of the second conductor portion and the lower surface of the gate insulating film”, in combination with limitations of Claim 1 on which it depends.
In re Claim 10: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 9 as: “the first insulating film is further formed to cover a side and an exposed upper surface of the gate insulating film and a side and an upper surface of the gate electrode”, in combination with limitations of Claim 1 on which it depends.
In re Claim 19: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 19 as: “the step of forming the first insulating film includes forming the first insulating film to cover an exposed lower surface of the gate insulating film”, in combination with limitations of Claim 1 on which it depends.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893